Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-15-2008

USA v. Christian
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4636




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Christian" (2008). 2008 Decisions. Paper 112.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/112


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 05-4636
                                     _____________

                            UNITED STATES OF AMERICA

                                              v.

                                 HECTOR CHRISTIAN,
                                          Appellant
                                   _____________

                 On Appeal from the District Court of the Virgin Islands
                                 (D.C. No. 02-cr-160)
                             District Judge: James T. Giles
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 9, 2008

             Before: FISHER, JORDAN and STAPLETON, Circuit Judges,

                                Filed: December 15, 2008
                                    _______________

                               OPINION OF THE COURT
                                   _______________

JORDAN, Circuit Judge.

       Hector Christian (“Christian”) appeals from a conviction on firearm charges for

violating 18 U.S.C. § 922(g)(1); 18 U.S.C. § 922(k); and 14 V.I.C.A. § 2253(a), claiming

the District Court erred by not dismissing the indictment because the police lost

potentially exculpatory fingerprint evidence. He alleges that the police acted in bad faith
and in violation of his due process rights. Because Christian has not met his burden to

demonstrate that the police acted in bad faith, his due process rights were not violated,

and we will affirm the District Court’s decision.

                                              I.

       On May 14, 2001, police officers were investigating criminal activity in which

Christian was a suspect and, by chance, observed Christian driving an automobile. Aware

that he did not have a license, they attempted to pull him over, at which point Christian

accelerated through Christiansted Town and ran a stop sign. Eventually, he abandoned

his car and the pursuit continued on foot. During the foot chase, one of the officers saw

Christian approach another man, Enrique Figueroa, and give him a handgun. The police

immediately arrested Figueroa and seized the gun from his pocket. Figueroa signed a

written statement indicating that Christian gave him the gun and told him to hold it.

       Christian was indicted on the firearms charges in 2001. On the eve of trial, the

government disclosed that it had latent fingerprints that had been removed from the

magazine of the gun. The District Court granted Christian’s motion to dismiss the

indictment without prejudice because the government had failed to inform the defense

that latent fingerprints existed. An internal government investigation revealed that a

fingerprint technician, Thomas Jackson, had collected prints from the magazine of the

gun, attached the latent print cards to his report, and submitted both the report and the

print cards to a supervisor, Jonathan Hitesman. Hitesman said the report lacked



                                              2
information required by department regulations and sent it back to Jackson to be

corrected. Hitesman later stated that he examined the fingerprints and believed that they

contained no suitable ridges for comparison. He also said Jackson resubmitted the report,

but without the latent print cards, which were never found.

       On re-prosecution, the defense again moved to dismiss on the basis of the missing

fingerprint evidence, but the District Court denied the motion, concluding that “the

government has made reasonable efforts to locate the latent fingerprint cards” and that

there was “a lack of bad faith regarding the loss of the latent prints.” (A-79.) Christian

was found guilty on all charges.

                                             II.

       The District Court had jurisdiction over this matter pursuant to 48 U.S.C. §1612(a)

and 18 U.S.C. § 3231. We exercise jurisdiction over this appeal pursuant to 28 U.S.C.

§1291. We “review the district court’s legal conclusions de novo and its factual findings

for clear error.” United States v. Ramos, 27 F.3d 65, 67 (3d Cir. 1994).

       In situations where a defendant claims that the government destroyed evidence that

might have proved exculpatory, the defendant has the burden of proving the government’s

bad faith in ordering or permitting the loss or destruction of the evidence. United States

v. Deaner, 1 F.3d 192, 200 (3d Cir. 1993) (citing Arizona v. Youngblood, 488 U.S. 51, 58

(1988)). Absent a showing of bad faith there is no due process violation. Deaner, 1 F.3d

at 200 (citations omitted). “The presence or absence of bad faith by the police for



                                              3
purposes of the Due Process Clause must necessarily turn on the police’s knowledge of

the exculpatory value of the evidence at the time it was lost or destroyed.” Griffin v.

Spratt, 969 F.2d 16, 20 (3d Cir. 1992) (quoting Youngblood, 488 U.S. at 51 n.*)).

Negligent conduct by police officers in handling evidence does not demonstrate bad faith.

Youngblood, 488 U.S. at 58; Deaner, 1 F.3d at 201.

       Christian alleges that the loss of evidence demonstrates bad faith by the police

because Officer Jackson failed to follow appropriate procedure in sending the fingerprints

to his superior, Officer Hitesman, and that, consequently, the fingerprint cards were

somehow lost. Absent some proof of ill-will, a failure to follow procedure is insufficient

to support a finding of government bad faith. Youngblood, 488 U.S. at 58; Deaner, 1

F.3d at 201. There is no evidence here to suggest that the police purposely misplaced or

destroyed the evidence or that any malicious intent accompanied Officer Jackson’s failure

to follow procedure. Ramos, 27 F.3d at 72 (holding that the destruction of evidence in

violation of established rules and policy does not warrant per se a finding of bad faith);

Deaner, 1 F.3d at 200-01 (holding that failure to follow procedure and negligence in

preservation of evidence, without more, does not amount to bad faith).

       In the present case, Christian has not met his burden to demonstrate bad faith.

There is no suggestion in the evidence that the police believed the missing latent print

cards would have exculpated Christian; the loss of the print cards appears to have been

nothing more than an unfortunate but innocent mistake. Griffin, 969 F.2d at 20 (citations



                                              4
omitted) (explaining that the presence or absence of bad faith originates from the police’s

knowledge of the exculpatory nature of the evidence at the time it was destroyed); United

States v. Stevens, 935 F.2d 1380, 1388 (3d Cir. 1991) (holding no due process violation

where government did not know whether lost DNA evidence would inculpate or

exculpate the defendant).1

                                            III.

       In this case, failure to follow a government procedure does not by itself imply bad

faith. Accordingly, we will affirm the District Court’s denial of the motion to dismiss.




  1
   Even if we accepted Christian’s argument that the fingerprints belonged to another
person, such evidence may have been helpful to Christian but does prove he did not
possess the gun. The totality of the evidence overwhelmingly weighs against him.

                                             5